Citation Nr: 1503088	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for multiple chemical sensitivity, to include as due to exposure to environmental hazards in the Gulf War. 

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  The service separation form shows that he served in the Southwest Asia Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been retained by the RO in Wichita, Kansas. 

The Veteran originally filed a claim for service connection for fibromyalgia.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  There is no diagnosis of fibromyalgia of record.  However, the Veteran has consistently complained of joint pain.  Therefore, the Board has expanded the Veteran's claim to consider the symptoms he attributes to fibromyalgia to better address his assertions.
 
The issues of entitlement to service connection for a disabilities manifested by joint pain and fatigue are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed April 2006 RO rating decision found that new and material evidence had not been submitted to reopen a claim for service connection for fatigue.

2.  The evidence received since the April 2006 RO decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating a claim for service connection for fatigue.

3.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War.

4.  The preponderance of the evidence is against a finding that the Veteran has been diagnosed with multiple chemical sensitivity at any time during the pendency of the appeal, or that any disability manifested by multiple chemical sensitivity is present.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2014).

2.  New and material evidence has been received since the April 2006 RO decision and the claim for service connection for fatigue is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for multiple chemical sensitivity are not met.  38 U.S.C.A §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The new and material evidence claim is being allowed and the claim for service connection is reopened,.  Accordingly, any error related to the VA's duty to notify and assist regarding this claim is rendered moot and any discussion of that is unnecessary.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the claim for service connection for multiple chemical sensitivity, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in April 2010 of VA's duty to assist in substantiating a claim, and the effect of that duty upon the claims.  That letter also informed the Veteran of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in July 2010, nothing more is required.

VA has also satisfied the duty to assist the Veteran in the development of a claim.  The service medical records and service personnel records have been obtained and associated with the record.  The Veteran has submitted relevant documents and argument in support of the claims, including personal and buddy statements, representative argument, and private treatment records.  Following review of the record, the Board finds there is no indication of any additional outstanding evidence that has not been obtained or that is not adequately addressed by reports and records already of record.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided a VA examination in accordance with the Gulf War Guidelines in March 2012.  When VA provides a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the medical opinion provided is thorough and adequate upon which to base a decision on the claim for service connection.  It shows a full review of all medical and other evidence of record and a full examination of the Veteran.  Thus, the Board finds that VA has satisfied the duties to notify and  assist the Veteran.  A remand for further development would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

New and Material Evidence

An April 2006 RO rating decision declined to reopen a claim for service connection for fatigue.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of notification of the April 2006 decision.  The rating decision became final in April 2007.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  When making a determination as to whether new and material evidence has been presented, the credibility of the newly received evidence is presumed.  Justus v. Principi, 3 Vet App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board must begin by considering the threshold question of whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The basis of the RO's April 2006 rating decision was that the Veteran did not provide additional new and material evidence after a previous denial in October 1997.  The claim was denied in October 1997 because of a failure to show a current clinical diagnosis. 

Evidence received since the April 2006 rating decision includes the Veteran's service medical records, service personnel records, updated outpatient treatment records, private treatment records, and an examination report from March 2012.  Within those records, new evidence regarding the etiology of fatigue was provided which, when presumed credible for the purposes of determining whether it is material, suggests that a disability manifested by fatigue may be present.

This evidence, which was not of record at the time of the RO's April 2006 decision, is not cumulative, and is new evidence.  38 C.F.R. § 3.156 (2014).  The Board further finds that this evidence is material, as it includes competent evidence regarding the nature of the Veteran's alleged fatigue, and relates to an unproven element of the claim.  Therefore, as the new evidence creates a reasonable possibility of an allowance of the claim, it is found to be material.  Accordingly, the evidence is both new and material, and the claim is reopened.  To that extent only, the claim is allowed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

An alternative method of establishing the inservice causation and relationship to service is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not been diagnosed with a qualifying chronic disease under 38 C.F.R. § 3.309(a) and continuity of symptomatology is not for application.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2014).  

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (2014).

The term undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness criteria, There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are considered competent to report objective signs of illness.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2014).

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (2014).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to:  fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317(b) (2014).  

The record confirms that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, the Persian Gulf statutory and regulatory provisions are applicable in this case.

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  To deny a claim, the preponderance of the evidence must be against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Multiple Chemical Sensitivity

The Veteran claims that he developed a chronic multiple chemical sensitivity due to an undiagnosed illness that should be presumptively service-connected due to his service in the Persian Gulf War. 

The Board has considered the Veteran's service in the Persian Gulf War and the presumptive regulations related to undiagnosed illnesses.  Here, however, there is no evidence of even symptoms of a condition the Veteran indicates is a "chemical sensitivity."  The Board notes the Veteran's various complaints of loss of smell and taste.  As the Veteran has filed separate claims for those conditions, they will not be considered under this claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran has failed to identify any specific symptoms or treatment of the claimed chemical sensitivities.  Moreover, the Veteran was provided a VA examination in March 2012.  After a complete examination of the Veteran and a review of the record, the examiner indicated that, "no findings/diagnoses consistent with 'chemical sensitivity' [were] noted".   Therefore, the Board finds that objective signs and symptoms have not been identified by any medical provider to corroborate the contention that the Veteran has some disability manifested by multiple chemical sensitivity.  Therefore, presumptive service connection is not warranted. 

In addition, the Board notes that the service medical records do not show any complaints or treatment related to any multiple chemical sensitivity during active duty.  Current treatment records also lack any evidence that the Veteran has or is currently being treated for, or takes medication for, any chemical sensitivities.  Rather, the post-service records generally show that while the Veteran has been evaluated for various medical complaints, he did not indicate any specific problems related to chemical injuries, sensitivities, or exposure.  

Based on the evidence of record, including the findings on examination by a VA medical professional, the Board finds that service connection for multiple chemical sensitivity is not warranted because there is no current disability.  The preponderance of the evidence is against a finding that the Veteran has a current disability manifested by multiple chemical sensitivity.  There is no competent evidence to the contrary.  The Veteran has submitted no evidence to show that he currently has a diagnosis of multiple chemical sensitivities or an injury resulting from chemical exposure.  Rather, it appears that this is a purely subjective complaint, which has not been attributed to any underlying clinical diagnosis.  There is no medical evidence showing that chronic multiple chemical sensitivities or any type of chemical injury or injury as a result of chemical exposure has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  To find service connection based on the presumption, objective signs or indicators are required.  No such objective signs or indicators of any disability manifested by multiple chemical sensitivity are shown in this case. There is no objective clinical confirmation that he has an actual disorder and his post-service assertions alone cannot satisfy that requirement in the absence of objective corroboration of signs or indicators of some disability manifested by multiple chemical sensitivity.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Consideration has been given to the Veteran's assertions that he has multiple chemical sensitivities.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, the etiology and diagnosis of a chemical sensitivity, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran is competent to give evidence about what he sees and feels.  However, in his contentions, he has not been clear as to the claimed symptomatology.  Regardless, he is not competent to diagnosis a multiple chemical sensitivity disability or to opine that it meets the criteria for qualification as a disability for VA purposes.  That assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, for presumptive service connection, the subjective contentions of disability must be corroborated by objective signs or indicators of the claimed disability.  The objective evidence of record did not find any signs or indicators of the claimed disability.  That evidence is considered persuasive because of the training of the examiner and because the examination was conducted specifically to evaluate whether or not any such signs or indicators were present.  Therefore, the lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the medical evidence of record, including a lack of diagnosis, or identification of signs and other indictors of fatigue, by the VA examiner. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for fatigue is reopened.  To that extent only, the appeal is granted. 

Service connection for multiple chemical sensitivity is denied.




REMAND

Unfortunately, additional development is necessary before the remaining claims can be adjudicated.  The Veteran claims that he has joint pain and fatigue related to  service in the Persian Gulf War.  

A March 2012 VA examiner was unable to "provide a diagnosis of fibromyalgia or chronic fatigue syndrome at this time as they are diagnoses of exclusion and should be given in a clinical setting over a period of multiple visits."  The examiner also noted that the Veteran's pain was consistent with myofascial pain, but that only the Veteran's primary care provider could make a diagnosis of fibromyalgia.  In addition, the examiner indicated that chronic fatigue syndrome could only be diagnosed by a clinician who had ruled out obstructive sleep apnea and obesity as contributing factors to fatigue.  

While the examiner was clear that he could not diagnose chronic fatigue syndrome or fibromyalgia, it is unclear whether the Veteran's symptoms can be attributed to any other diagnoses.  Therefore, the Veteran should be provided a VA examination to obtain a medical opinion as to the etiology of reported joint pain and fatigue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if he has a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317, such as an undiagnosed illness, or a medically unexplained chronic multisymptom illness, manifested by joint pain or fatigue, or whether those symptoms may be attributed to other cause or diagnosis, to include sleep apnea, obesity, or arthritis.  The examiner should address both the complaints of joint pain and fatigue.  The examiner must review the record and should note that review in the report.  The examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent probability or greater) that there are objective signs or indicators showing that the Veteran has a disability manifested by fatigue?

(b)  If so, can that disability manifested by fatigue be attributed to any known medical causation.

(c)  Is it at least as likely as not (50 percent probability or greater) that any disability manifested by fatigue was incurred in or is related to service?

(c)  Is it at least as likely as not (50 percent probability or greater) that there are objective signs or indicators showing that the Veteran has a disability manifested by joint pain?

(d)  If so, can that disability manifested by joint pain be attributed to any known medical causation.

(e)  Is it at least as likely as not (50 percent probability or greater) that any disability manifested by joint pain was incurred in or is related to service?

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


